United States Court of Appeals
                     For the First Circuit


Nos. 18-1189, 18-1395; 18-1258

                    UNITED STATES OF AMERICA,

                                Appellee,

                                   v.

   LUCIANO VEGA-MARTÍNEZ, aka Lucio; RENÉ GARAY-RODRÍGUEZ, aka

                                  Gary,

                     Defendants, Appellants.


                           ERRATA SHEET

     The opinion of this Court, issued on May 21, 2018, is amended
as follows:

     On page 9, line      13,    change     "vin   number"   to   "vehicle
identification number."

     On page 9, line 23, change "food stuffs" to "foodstuffs."